Appeal by the employer and its insurance carrier from an award to claimant by the Workmen’s Compensation Board for 100% loss of the left eye. On April 13, 1945, while blowing off a machine to clean it, some oil and a chip flew into the left eye of the claimant. Before this accident claimant’s vision was impaired as the result of an accident sustained in the year 1920 while driving a milk wagon. Appellants contend the accident, while claimant was driving the milk wagon, caused 100% loss of binocular vision. It appears that the accident of 1920 did not affect the central vision of the eye and that claimant had some vision in his left eye sufficient to read a newspaper print. The accident on April 13, 1945, resulted in the enucleation of the left eye and the board awarded claimant 100% loss. The evidence sustains the award. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 979.]